DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muto US 2014/0127860.
Regarding claim 1, Muto shows in fig.4, 54,55 a multi-chip package comprising: a package substrate (3) including a first substrate pad [0098](on substrate 3 at the end of wire 2) and a second substrate pad [0098]; a first group of semiconductor chips including G1-1 to G1-4 semiconductor chips (4,5,5,5)[0109] stacked on an upper surface of the package substrate (3) in a steplike shape along a first direction, the first group of semiconductor chips including G1-1 to G1-4 (4,5,5,5)[0109] bonding pads on upper surfaces of the G1-1 to G1-4 semiconductor chips, respectively, and a horizontal length between the first substrate pad (on 3) and the G1-2 bonding pad being no more than a vertical length between the upper surface of the package substrate (3) and an upper surface of the G1-2 semiconductor chip (at the end of wire 2); a second group (6,7,7,7) of semiconductor chips including G2-1 to G2-4 semiconductor chips stacked on an upper surface of the first group of the semiconductor chips in a steplike shape along a second direction opposite to the first direction, the second group of semiconductor chips including G2-1 to G2-4 (6,7,7,7) bonding pads on upper surfaces of the G2-1 to G2-4 semiconductor chips, respectively, and a horizontal length between the second substrate pad and the G2-2 bonding pad being no more than a vertical length between the upper surface of the package substrate and an upper surface of the G2-2 semiconductor chip (fig.4); a G1-1 pad wire (2) electrically connecting the G1-1 bonding pad with the G1-2 bonding pad; a G1-2 pad wire electrically connecting the G1-2 bonding pad with the G1-3 bonding pad; a G1-3 pad wire electrically connecting the G1-3 bonding pad with the G1-4 bonding pad; a first substrate wire electrically connecting the G1-2 bonding pad with the first substrate pad; a G2-1 pad wire (2)electrically connecting the G2-1 bonding pad with the G2-2 bonding pad; a G2-2 pad wire electrically connecting the G2-2 bonding pad with the G2-3 bonding pad; a G2-3 pad wire electrically connecting the G2-3 bonding pad (at end of wire) with the G2-4 bonding pad; a second substrate wire electrically connecting the G2-2 bonding pad with the second substrate pad; and a molding member on the upper surface of the package substrate, the molding member (10)(fig.55) covering the first group of semiconductor chips (9,5,5,5) and the second group of the semiconductor chips (9,7,7,7).
Regarding claim 2, Muto shows in fig.4, 54,55 a multi-chip package, wherein the horizontal length between the first substrate pad (on 3) and the G1-2 bonding pad (end of wire 2) is equal to the vertical length between the upper surface of the package substrate and the upper surface of the G1-2 semiconductor chip (9,5,5,5).
Regarding claim 3, Muto shows in fig.4, 54,55, a multi-chip package, wherein the horizontal length between the second substrate pad (on 3) and the G2-2 bonding pad is equal to the vertical length between the upper surface of the package substrate and the upper surface of the G2-2 semiconductor chip (9,7,7,7).
Regarding claim 4, Muto shows in fig.4, 54,55 a multi-chip package, further comprising: a third group of semiconductor chips (4,5,5,5) including G3-1 to G3-4 semiconductor chips stacked on an upper surface of the second group of semiconductor chips (9,7,7,7) in a steplike shape along the first direction, the third group of semiconductor chips including G3-1 to G3-4 (4,5,5,5)  bonding pads on upper surfaces of the G3-1 to G3-4 semiconductor chips, respectively; a fourth group of semiconductor chips (6,7,7,4) including G4-1 to G4-4 semiconductor chips stacked on an upper surface of the third group of semiconductor chips in a steplike shape along the second direction, the fourth group of semiconductor chips including G4-1 to G4-4 (6,7,7,4) bonding pads on upper surfaces of the G4-1 to G4-4 semiconductor chips, respectively, wherein the package substrate (3) further includes a third substrate pad and a fourth substrate pad (on 3 at the end of wire 2)[0109], the third substrate pad (on 3) is at a position outside of the first substrate pad, relative to a region of the package substrate between the first substrate pad and the second substrate pad (on 3), and electrically connected with the third group of semiconductor chips (see connection of wire 2), and the fourth substrate pad at a position outside of the second substrate pad, relative to the region of the package substrate between the first substrate pad and the second substrate pad, and electrically connected with the fourth group of semiconductor chips (see connection 2 to 4th group).
Regarding claim 5, Muto shows in fig.4, 54,55 a multi-chip package, further comprising: a G3-1 pad wire (2u) (on chips group 3, 4,5,5,5) electrically connecting the G3-1 bonding pad with the G3-2 bonding pad; a G3-2 pad wire (2) electrically connecting the G3-2 bonding pad with the G3-3 bonding pad; a G3-3 pad wire (2) electrically connecting the G3-3 bonding pad with the G3-4 bonding pad; a third substrate wire electrically connecting the G3-2 bonding pad with the third substrate pad; a G4-1 pad wire (n chip group 4, 4,7,7,7) electrically connecting the G4-1 bonding pad with the G4-2 bonding pad; pad; a G4-3 pad wire (2u) electrically connecting the G4-3 bonding pad with the G4-4 bonding pad; and a fourth substrate wire electrically connecting the G4-2 bonding pad with the fourth substrate pad (wire 2t extended and connected to pad on substrate 3).

Regarding claim 6, Muto shows in fig.4, 54,55,  a multi-chip package comprising: a package substrate (3) including a first substrate pad (on 3) and a second substrate pad (wire 2a connected to pad on 3); a first group of semiconductor chips (4,5,5,5) including a plurality of first semiconductor chips stacked on an upper surface of the package substrate in a steplike shape along a first direction, the first group of semiconductor chips including first bonding pads on upper surfaces of the plurality of first semiconductor chips (pads connected by wires 2b on each chip), respectively; a second group of semiconductor chips (6,7,7,7)  including a plurality of second semiconductor chips stacked on an upper surface of the first group of semiconductor chips in a steplike shape along a second direction opposite to the first direction, the second group of semiconductor chips including second bonding pads [0109] on upper surfaces of the plurality of second semiconductor chips, respectively; a first group of pad wires electrically connecting the first bonding pads of the first group of semiconductor chips with each other; a first substrate wire (on 3) electrically connecting the first substrate pad with a first bonding pad of the first semiconductor chip secondarily positioned from below among the plurality of first semiconductor chips in the first group; a second group of pad wires electrically connecting the second bonding pads of the second group of semiconductor chips with each other; and a second substrate wire electrically connecting the second substrate pad with a second bonding pad of a second semiconductor chip secondarily positioned from below among the plurality of second semiconductor chips in the second group (6,7,7,7).

Regarding claim 7, Muto shows in fig.4, 54,55, a multi-chip package, wherein a horizontal length between the first substrate pad (on 3) and the first bonding pad connected to the first substrate wire is no more than a vertical length between the upper surface of the package substrate and the upper surface of the first semiconductor chip (4,5,5,5) connected to the first substrate wire (via wire 2a).
Regarding claim 8, Muto shows in fig.4, 54,55, a multi-chip package, wherein a horizontal length between the second substrate pad (end of wire 2a connected to 3) and the second bonding pad connected to the second substrate wire is no more than a vertical length between the upper surface of the package substrate and the upper surface of the second semiconductor chip connected to the second substrate wire (2a).
Regarding claim 9, Muto shows in fig.4, 54,55, a multi-chip package, further comprising: a third group of semiconductor chips (4,5,5,5) including a plurality of third semiconductor chips stacked on an upper surface of the second group of semiconductor chips in a steplike shape along the first direction, the third group of semiconductor chips (4,5,5,5) including third bonding pads on upper surfaces of the plurality of third semiconductor chips (4,5,5,5), respectively; a third group of pad wires electrically connecting the third bonding pads of the third group of semiconductor chips (4,5,5,5)  with each other; and a third substrate wire (2b), wherein the package substrate further includes a third substrate pad on the upper surface of the package substrate at a position outside of the first substrate pad, relative to a region of the package substrate between the first substrate pad and the second substrate pad, and the third substrate wire (2b) electrically connects the third substrate pad with a third bonding pad of a third semiconductor chip (4,5,5,5) secondarily positioned from below among the plurality of third semiconductor chips (4,5,5,5) in the third group.
Regarding claim 10, Muto shows in fig.4, 54,55, a multi-chip package, further comprising: a fourth group of semiconductor chips (6,7,7,4) including a plurality of fourth semiconductor chips (6,7,7,4) stacked on an upper surface of the third group of semiconductor chips (4,5,5,5) in a steplike shape along the second direction, the fourth group of semiconductor chips (6,7,7,4) including fourth bonding pads on upper surfaces of the plurality of fourth semiconductor chips (6,7,7,4), respectively; a fourth group of pad wires electrically connecting the fourth bonding pads of the fourth group of semiconductor chips (6,7,7,4) with each other; and a fourth substrate wire, wherein the package substrate further includes a fourth substrate pad on the upper surface of the package substrate outside the second substrate pad, relative to the region of the package substrate between the first substrate pad and the second substrate pad (on 3), and the fourth substrate wire electrically connects the fourth substrate pad with a fourth bonding pad of a fourth semiconductor chip (6,7,7,4)  secondarily positioned from below among the plurality of fourth semiconductor chips (6,7,7,4) in the fourth group.
Regarding claim 11, Muto shows in fig.4, 54,55, a multi-chip package comprising: a package substrate (3) including a first substrate pad (on 3) and a second substrate pad (on 3); a first group of semiconductor chips (4,5,5,5) including a plurality of first semiconductor chips (4,5,5,5)[0109] stacked on an upper surface of the package substrate in a steplike shape along a first direction, the first group of semiconductor chips including first bonding pads on upper surfaces of the plurality of first semiconductor chips (4,5,5,5)[0109], respectively; a first group of pad wires electrically connecting the first bonding pads of the first group of semiconductor chips (4,5,5,5)[0109] with each other; and a first substrate wire electrically connecting the first substrate pad with a first bonding pad of any one among the plurality of first semiconductor chips except for a lowermost first semiconductor chip (4,5,5,5)[0109] among the plurality of first semiconductor chips in the first group(4,5,5,5)[0109].
Regarding claim 12, Muto shows in fig.4, 54,55, a multi-chip package, wherein the first substrate wire (on 3) is connected to the first bonding pad of the first semiconductor chip (5) secondarily positioned from below among the plurality of first semiconductor chips in the first group. Connecting the wire to a second chip is an obvious design step that POSITA will understand to undertake. The wires are already connection to all the chips sequentially. Therefore, it would have been obvious to POSITA to defer to a particular design choice of either skipping one chip or connecting directly to a second chip. That is, because an electrical connection will be establish with all the chips, that particular design would have been obvious to POSITA.
Regarding claim 13, Muto shows in fig.4, 54,55, a multi-chip package, wherein a horizontal length between the first substrate pad (on 3) and the first bonding pad connected to the first substrate wire is no more than a vertical length between the upper surface of the package substrate and the upper surface of the first semiconductor chip (4) connected to the first substrate wire.
Regarding claim 14, Muto shows in fig.4, 54,55, a multi-chip package, further comprising: a second group of semiconductor chips (6,7,7,7) including a plurality of second semiconductor chips (6,7,7,7) stacked on an upper surface of the first group of semiconductor chips (4,5,5,5) in a steplike shape along a second direction opposite to the first direction, the plurality of second semiconductor chips (6,7,7,7) including second bonding pads on upper surfaces of the plurality of second semiconductor chips (6,7,7,7), respectively; a second group of pad wires electrically connecting the second bonding pads of the second group of semiconductor chips (6,7,7,7) with each other; and a second substrate wire electrically connecting the second substrate pad with a second bonding pad of any one among the plurality of second semiconductor chips except for a lowermost second semiconductor chip (6,7,7,7) among the plurality of second semiconductor chips.
Regarding claim 15, Muto shows in fig.4, 54,55, a multi-chip package, wherein the second substrate wire ((2) connected to 3) is connected to the second bonding pad of the second semiconductor chip (6,7,7,7) secondarily positioned from below among the plurality of second semiconductor chips (6,7,7,7) in the second group.
Regarding claim 16, Muto shows in fig.4, 54,55, a multi-chip package, wherein a horizontal length between the second substrate pad (on 3) and the second bonding pad connected to the second substrate wire (2 connected to 3) is no more than a vertical length between the upper surface of the package substrate and the upper surface of the second semiconductor chip (5) connected to the first substrate wire. Connecting the wire to a second chip is an obvious design step that POSITA will understand to undertake. The wires are already connection to all the chips sequentially. Therefore, it would have been obvious to POSITA to defer to a particular design choice of either skipping one chip or connecting directly to a second chip. That is, because an electrical connection will be establish with all the chips, that particular design would have been obvious to POSITA.


Regarding claim 17, Muto shows in fig.4, 54,55, a multi-chip package, further comprising: a third substrate pad (connected to 3) on the upper surface of the package substrate at a position outside of the first substrate pad, relative to a region of the package substrate between the first substrate pad and the second substrate pad (connection on 3); a third group of semiconductor chips (4,5,5,5) including a plurality of third semiconductor chips (4,5,5,5) stacked on an upper surface of the second group of semiconductor chips in a steplike shape along the first direction, the third group of semiconductor chips (4,5,5,5) including third bonding pads on upper surfaces of the plurality of third semiconductor chips, respectively; a third group of pad wires electrically connecting the third bonding pads of the third group of semiconductor chips (4,5,5,5) with each other; and a third substrate wire electrically connecting the third substrate pad with a third bonding pad of any one among the plurality of third semiconductor chips (4,5,5,5)  except for a lowermost third semiconductor chip among the plurality of third semiconductor chips (4,5,5,5).
Regarding claim 18, Muto shows in fig.4, 54,55, a multi-chip package, wherein the third substrate wire (on left side of 3) is connected to the third bonding pad of the third semiconductor chip (4,5,5,5) secondarily positioned from below among the plurality of third semiconductor chips in the third group (4,5,5,5).
Regarding claim 19, Muto shows in fig.4, 54,55, a multi-chip package, further comprising: a fourth substrate pad (left side connection to substrate 3) on the upper surface of the package substrate at a position outside of the second substrate pad, relative to the region of the package substrate between the first substrate pad and the second substrate pad; a fourth group of semiconductor chips (6,7,7,4) including a plurality of fourth semiconductor chips stacked (6,7,7,4) on an upper surface of the third group of semiconductor chips in a steplike shape along the second direction, the fourth group of semiconductor chips including fourth bonding pads on upper surfaces of the plurality of fourth semiconductor chips (6,7,7,4), respectively; a fourth group of pad wires electrically connecting the fourth bonding pads of the fourth group of semiconductor chips (6,7,7,4) with each other; and a fourth substrate wire electrically connecting the fourth substrate pad with a fourth bonding pad of any one among the plurality of fourth semiconductor chips (6,7,7,4) except for a lowermost fourth semiconductor chip among the plurality of fourth semiconductor chips. Connecting the wire to a second chip in the fourth group of chips is an obvious design step that POSITA will understand to undertake. The wires are already connection to all the chips sequentially. Therefore, it would have been obvious to POSITA to defer to a particular design choice of either skipping one chip or connecting directly to a second chip in the fourth group of chips. That is, because an electrical connection will be establish with all the chips, that particular design would have been obvious to POSITA.
Regarding claim 20, Muto shows in fig.4, 54,55, a multi-chip package, wherein the fourth substrate wire (on 3) is connected to the fourth bonding pad of the fourth semiconductor chip secondarily positioned from below among the plurality of fourth semiconductor chips (6,7,7,4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813